Filed 4/29/16 P. v. Dominguez CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


THE PEOPLE,                                                          B267627

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA138898)
         v.

MARK ALBERT DOMINGUEZ,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court for the County of Los Angeles.
Yvonne T. Sanchez, Judge. Affirmed.


         Richard L. Fitzer, under appointment by the Court of Appeal, for Defendant and
Appellant.


         No appearance for Plaintiff and Respondent.




                                   _______________________________
       This is an appeal from a motion to suppress evidence. Court-appointed counsel
for defendant Mark Albert Dominguez has filed a brief requesting this court’s
independent review of the record under People v. Wende (1979) 25 Cal. 3d 436 (Wende).
We affirm the judgment.
       An information filed May 7, 2015, charged defendant with two felonies:
possession of a firearm by a felon (Pen. Code, § 29800, subd. (a)(1)), and possession of
ammunition (§ 30305, subd. (a)(1)). The information also alleged defendant suffered
two prior convictions for which he served prison terms. (§ 667.5, subd. (b).)
       Defendant pled not guilty, and filed a motion to suppress the evidence based on
the presumed illegality of a warrantless search. The prosecutor’s opposition papers
described the basis for the traffic stop during which the evidence was found (failure to
stop at the limit line at an intersection (Veh. Code, § 22450, subd. (a)); defendant’s
furtive movements and belligerence; the discovery of a firearm in plain view on the
driver seat after defendant got out of the vehicle; live rounds found in the gun’s chamber
and magazine; and the later discovery, during an inventory search of the car, of a black
suitcase containing 355 live rounds of .22 caliber ammunition.
       The court granted a Pitchess1 motion and ordered two items of discovery to be
provided to the defense.
       On October 8, 2015, the court held a hearing on defendant’s motion to suppress
the evidence. Defense counsel announced that the only issue being contested was
“whether [defendant] went beyond the stop sign or not.”
       Deputy Isidro Villasenor, a patrol deputy with the Los Angeles County Sheriff’s
Department, testified that on April 8, 2015, he was working in a marked patrol car in the
city of Whittier. He observed a small, compact car going southbound on Crowndale
Avenue, just north of Washington Boulevard. When the car approached the stop sign at
Washington Boulevard, the driver stopped beyond the limit line, a violation of the
Vehicle Code.

1      Pitchess v. Superior Court (1974) 11 Cal. 3d 531.

                                             2
       Deputy Villasenor conducted a traffic stop, using the public address system on his
patrol car to ask defendant to back up and pull over on the access road. On cross-
examination, Deputy Villasenor testified that defendant complied with his directions to
back up and pull over, but that subsequently defendant was very belligerent and
uncooperative.
       Defendant testified that he was pulled over before he reached Washington
Boulevard and “never got the opportunity to even hit that [limit] line,” and to his
knowledge committed no Vehicle Code violations. On cross-examination, defendant
testified that when he was driving southbound on Crowndale Avenue, he was “looking
for a family residence” in order to visit with his uncle; he did not have the exact address,
and intended to find the place “[b]y spotting their car.”
       The defense presented two other witnesses.
       Sean Bresach testified that he had a “run-in” with Deputy Villasenor, who pulled
over his sister’s car (in which he was a passenger) “with really honestly no reason.” He
testified that he and his sister were pulled out of the car, searched and placed in the back
of Deputy Villasenor’s police car. Deputy Villasenor asked Mr. Bresach’s sister “about
where the drugs are,” searched the car and found nothing. Neither Mr. Bresach nor his
sister was arrested. (Deputy Villasenor remembered the incident with Mr. Bresach
“vaguely.” He testified that he pulled the car over either because the vehicle tags were
expired or the registered owner did not match the person who was driving, and then he
recognized Mr. Bresach’s sister as a drug user with whom he had had past contacts. He
saw some drug paraphernalia, but “it didn’t meet the . . . requirements to take them,” so
he warned Mr. Bresach’s sister and did not arrest either of them.)
       Julian Lugo testified that Deputy Villasenor falsely accused him of assault on a
peace officer. This occurred when many police officers responded to a noise complaint
at Mr. Lugo’s girlfriend’s home at 2:00 in the morning. Mr. Lugo was trying to control a
crowd of “about 10 people to get everybody inside,” and Deputy Villasenor “started
being very aggressive” towards Mr. Lugo. They had a conversation, and as Mr. Lugo got
the deputy’s badge number and was walking way, “he grabbed me and he said that I

                                              3
turned around and punched him, which I did not.” Then Deputy Villasenor let Mr. Lugo
walk back into the house. Mr. Lugo was arrested about 20 minutes later, and charged
with assault on a peace officer. Mr. Lugo testified that Deputy Villasenor lied about the
assault; Mr. Lugo later went to trial and was found not guilty.
       Deputy Villasenor testified to a different version of the events preceding Mr.
Lugo’s arrest, including that Mr. Lugo slapped him in the arm and was deterring the
police, “keeping us from doing our job.”
       The court denied the motion to suppress the evidence, stating: “Considering the
evidence presented in this matter, I find that the officer did have a reasonable suspicion
that the defendant may have violated a particular section of the Vehicle Code and the stop
was therefore reasonable.”
       Defendant then changed his plea to no contest, in exchange for a term of two years
eight months in state prison. He was advised of the maximum sentence and waived his
constitutional jury trial rights. The court found the defendant voluntarily and intelligently
waived his rights, and found there was a factual basis for the plea.
       The court denied probation, and sentenced defendant to two years in state prison
(the midterm) on the firearm possession count, and eight months consecutive (one third
the midterm) on the ammunition possession count. The court ordered credits for 101
days of actual custody plus 100 days of good time/work time credits. The court also
ordered a restitution fine of $300; a parole revocation fine of $300, suspended; a court
operations assessment of $40 per count; a criminal conviction assessment of $30 per
count; and submission of a DNA sample.
       Defendant filed a timely appeal from the denial of his motion to suppress
evidence. Defendant’s court-appointed counsel filed a Wende brief requesting our
independent review of the record. Counsel’s supporting declaration states that he has
written to defendant explaining his evaluation of the record on appeal; informed
defendant of his right to file a supplemental brief within 30 days; and sent defendant the
transcripts of the record on appeal and of copy of his Wende brief. No brief or letter has
been received from defendant.

                                             4
      We have reviewed the entire record in this case, fully described above, and have
found no arguable issues. (People v. Kelly (2006) 40 Cal. 4th 106, 109-110; Wende,
supra, 25 Cal.3d at p. 441.) The record shows no error in the denial of defendant’s
motion to suppress the evidence.
                                    DISPOSITION
      The judgment is affirmed.


                                                GRIMES, J.
      WE CONCUR:
                    BIGELOW, P. J.




                    FLIER, J.




                                            5